TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00698-CV


In re Nathaniel Freeman





ORIGINAL PROCEEDING FROM FAYETTE COUNTY



PER CURIAM

	Relator Nathaniel Freeman filed an unsworn Emergency Mandamus, pro se, on December
14, 2001.  Relator seeks an order from this Court enjoining any proceedings to evict him from certain
real property.  After reviewing the Emergency Mandamus and all documents attached thereto, this
Court is of the opinion that relief should be denied.

Before Justices Kidd, Yeakel and Patterson
Filed:   December 20, 2001
Do Not Publish